 


109 HR 1114 IH: To amend the Internal Revenue Code of 1986 to modify the small refiner exception to the oil depletion deduction.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1114 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. McCrery (for himself, Mr. English of Pennsylvania, Mr. Sullivan, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the small refiner exception to the oil depletion deduction. 
 
 
1.Determination of small refiner exception to oil depletion deduction 
(a)In generalParagraph (4) of section 613A(d) of the Internal Revenue Code of 1986 (relating to limitations on application of subsection (c)) is amended to read as follows: 
 
(4)Certain refiners excludedIf the taxpayer or 1 or more related persons engages in the refining of crude oil, subsection (c) shall not apply to the taxpayer for a taxable year if the average daily refinery runs of the taxpayer and such persons for the taxable year exceed 75,000 barrels. For purposes of this paragraph, the average daily refinery runs for any taxable year shall be determined by dividing the aggregate refinery runs for the taxable year by the number of days in the taxable year.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
